11th Court of Appeals
Eastland, Texas
Opinion
 
In re Charail McDaniel
            No. 11-03-00315-CR – Original Proceeding
 
            Charail McDaniel has filed in this court a motion for rehearing.  The motion for rehearing
is granted; our opinion and judgment dated October 23, 2003, are withdrawn; and McDaniel’s
arguments are resubmitted to the court.
            In his motion for rehearing, McDaniel contends that this court has jurisdiction to grant a
postconviction writ of habeas corpus because he is challenging a misdemeanor conviction and not
a felony conviction.  McDaniel correctly states that TEX. CODE CRIM. PRO. ANN. art. 11.07
(Vernon Supp. 2003) does not apply to misdemeanor convictions.  
            We have reconsidered McDaniel’s arguments raised both in his original motion “to dismiss
evading arrest no probable cause” which asks for habeas corpus relief and his motion for rehearing. 
Regardless of whether the challenged conviction is for a felony or a misdemeanor, McDaniel has not
invoked the original habeas corpus jurisdiction of this court.
            The motion “to dismiss evading arrest no probable cause” is overruled, and the proceeding
is dismissed.
 
                                                                                    PER CURIAM
 
November 20, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.